         Case 2:20-cv-00279-CRE Document 9-1 Filed 03/04/20 Page 1 of 5



                        UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF PENNSYLVANIA


Public Interest Legal Foundation,

                          Plaintiff,
v.

David Voye, Manager of Elections for Allegheny County,
and Rich Fitzgerald, Bethany Hallam and Samuel                    No. 20-cv-00279-CRE
DeMarco III, as Members of the Allegheny County Board
of Elections in their official capacities,

                        Defendants.


     PLAINTIFF PUBLIC INTEREST LEGAL FOUNDATION’S MEMORANDUM IN
           SUPPORT OF MOTION TO STRIKE MOTION TO INTERVENE
                     AND SUPPORTING MEMORANDUM

                                         INTRODUCTION

       Plaintiff Public Interest Legal Foundation (the “Foundation”) respectfully submits this

memorandum in support of its Motion to Strike the Motion to Intervene and Supporting

Memorandum filed by filed by non-parties League of Women Voters of Pennsylvania, League of

Women Voters of Greater Pittsburgh, Inc., One Pennsylvania, and the Pittsburgh Chapter of the

A. Philip Randolph Institute (together, “Intervenors”). In support of the Motion, the Foundation

states the following:

       The Foundation filed this action against Defendants (together, the “County”) on February

24, 2020. The Foundations’ Complaint for Declaratory and Injunctive Relief (Doc. 1) alleges that

the County is violating Section 8 of the National Voter Registration Act of 1993 (“NVRA”), 52

U.S.C. § 20507, by inter alia, failing to conduct a general program that makes a reasonable effort

to remove the names of ineligible registrants from the official list of eligible registrants.




                                               1
            Case 2:20-cv-00279-CRE Document 9-1 Filed 03/04/20 Page 2 of 5



       On March 2, 2020, Intervenors filed a motion to intervene as defendants (Doc. 4) and a

supporting memorandum (Doc. 5). Intervenors’ motion and memorandum should be struck for

two reasons. First, the memorandum exceeds the page limit for non-dispositive motions set by

the Practices and Procedures for Chief United States Magistrate Judge Cynthia Reed Eddy. See

Chamber Rule II.B.1. Second, Intervenors did not file a pleading with their motion in violation

of Federal Rule of Civil Procedure 24(c). For these reasons, this Court should strike the motion

and supporting memorandum.

       I.       Intervenor’s Supporting Memorandum Should be Struck Because it Exceeds
                the Applicable Page Limit.

       Local Civil Rule 7(A) requires that all motions in civil cases “shall comply with the

applicable Federal Rules of Civil Procedure, the applicable Local Rules, the orders of the

assigned Judge and the practices and procedures of the assigned Judge.” On February 26, 2020,

the Honorable William Stickman recused himself from this action. (Doc. 3.) The next day, on

February 27, 2020, the Honorable Cynthia Reed Eddy was assigned to this action. No other

district or magistrate judge has been assigned to this case.

       The Practices and Procedures for Chief United States Judge Cynthia Reed Eddy1 provide,

       Chief Magistrate Judge Eddy imposes a page limitation of twenty (20) pages for
       all dispositive and responsive briefs. The page limitation for non-dispositive
       motions and responsive briefs is five (5) pages.

Chamber Rule II.B.1 (emphasis added). A motion to intervene is a non-dispositive motion and is

therefore limited to five (5) pages.


1
  https://www.pawd.uscourts.gov/sites/pawd/files/CRE_PRACTICES_PROCEDURES_2020.pdf
(last accessed March 4, 2020). A version of these practices and procedures is also available at
https://www.pawd.uscourts.gov/sites/pawd/files/MJE_PRACTICES_AND_PROCEDURES.pdf.
In that version, Chamber Rule II.B.1 reads, “The page limitation for non-dispositive moving and
responsive briefs is five (5) pages.” (Emphasis added). Intervenors’ memorandum violates both
versions of the rule.

                                              2
         Case 2:20-cv-00279-CRE Document 9-1 Filed 03/04/20 Page 3 of 5



       Intervenors’ supporting memorandum is over sixteen (16) pages in length and thus

significantly exceeds the applicable page limit.2 Intervenors did not seek leave to exceed the

page limit and therefore Intervenors’ memorandum violates the rules. For that reason alone, the

memorandum should be struck. Brown v. Joseph McCormick Constr. Co., Civil Action No. 14-

27 Erie, 2015 U.S. Dist. LEXIS 51165, at *1 n.2 (W.D. Pa. Apr. 17, 2015) (2015 WL 1757646)

(disregarding sur reply that “exceeds the page limitation and was filed without leave of Court”);

see also WS Liquidation, Inc. v. Etkin & Co., No. 02:08-cv-1742, 2009 U.S. Dist. LEXIS 4353,

at *3 (W.D. Pa. Jan. 22, 2009) (2009 WL 161662) (refusing to consider portions of brief

exceeding five-page limit).

       Intervenors’ failure to abide by rules is not harmless. The five-page limit applies to “non-

dispositive motions and responsive briefs.” Chamber Rule II.B.1. If the memorandum is not

struck, the Foundation will be highly prejudiced in its effort to oppose the motion to intervene

because it must counter sixteen pages of argument in less than one-third the space. See Joy

Glob., Inc. v. Wis. Dep’t of Workforce Dev. (In re Joy Glob., Inc.), No. 01-039-LPS, 2011 U.S.

Dist. LEXIS 134577, at *4-5 (D. Del. Nov. 22, 2011) (2011 WL 5865542) (striking motion and

brief where violation of applicable page limit forced non-offending party to “to evaluate and

respond to more than three times as much argument than would have been necessary had

[offending party] complied with the Local Rules.”); Monec Holding AG v. Motorola Mobility,

Inc., Civil Action No. 11-798-LPS-SRF, 2014 U.S. Dist. LEXIS 123898, at *4 (D. Del. Sep. 5,

2014) (2014 WL 4402825) (finding non-offending party “prejudiced” by being forced to respond

to excessive argument and striking filing).

       For these reasons, the Court should strike the motion and memorandum.

2
 This calculation does not include the caption, tables, and signature blocks, which are typically
not included when calculating the length of brief.

                                              3
         Case 2:20-cv-00279-CRE Document 9-1 Filed 03/04/20 Page 4 of 5



       II.     Intervenors’ Motion Should Be Struck Because Intervenors Did Not Attach
               A Pleading in Violation of the Federal Rules of Civil Procedure.

       Federal Rules of Civil Procedure 24(c) requires that a motion to intervene “must state the

grounds for intervention and be accompanied by a pleading that sets out the claim or defense for

which intervention is sought.” Intervenors did not file such a pleading with their motion.

       “Generally, failure to comply with the requirements of Rule 24(c) will result in the denial

of a motion to intervene.” Cmty. Vocational Sch. of Pittsburgh, Inc. v. Mildon Bus Lines, Inc.,

No. 09-1572, 2017 U.S. Dist. LEXIS 57870, at *7 (W.D. Pa. Apr. 17, 2017) (2017 WL 1376298)

(collecting cases). While some courts have exercised discretion to permit a procedurally

defective motion to intervene, they have done so only where “other parties will not be prejudiced

by the failure to have a proposed pleading along with the motion for intervention.” Id. at *8.

       The requirements of Rule 24(c) should not be waived here because Intervenors’ failure to

file a pleading is prejudicial to the Foundation. Without the benefit of a proposed pleading, the

Foundation lacks notice of the Intervenors’ positions and defense(s). The Foundation cannot sort

through Intervenors’ supporting memorandum to guess what information would have remained

had it been kept to the appropriate length. Besides, regardless of length, a motion to intervene

and a pleading serve different purposes. Only a pleading will permit the Foundation to

adequately respond to Intervenors’ motion. For example, by comparing Intervenors’ proposed

answer to any answer filed by the County, the Foundation can assess whether claims and

defenses are adequately represented by existing parties. If Intervenors have no argument or

defense different than those of the County, then they are truly wasting everyone’s time, and

intervention should be denied on that basis alone.

       For these reasons, the Court should strike the motion to intervene.




                                             4
         Case 2:20-cv-00279-CRE Document 9-1 Filed 03/04/20 Page 5 of 5



                                         CONCLUSION

       Intervenors motion to intervene and supporting memorandum suffer from two fatal

defects. This Court should order that they be struck.




                                             5
